Citation Nr: 0501020	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a left hip disability has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 1960 to February 
1982.

This appeal to the Board of Veterans Appeals (Board) arises 
from February and December 2002 rating actions that denied 
service connection for a left hip disability on the grounds 
that new and material evidence to reopen the claim had not 
been received.  A Notice of Disagreement was received in 
October 2002, and a Statement of the Case (SOC) was issued in 
December 2002.  A Substantive Appeal was received in February 
2003.  A Supplemental SOC (SSOC) was issued in October 2003, 
reflecting the RO's continued denial of service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection a left hip disability by 
rating action of August 1997; the veteran was notified of the 
denial by letter of September 1997, but did not appeal.

3.  No additional evidence associated with the claims file 
since the August 1997 denial relates to an unestablished fact 
necessary to substantiate the claim, or raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1997 rating action denying service connection 
for a left hip disability is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§  3.104(a), 20.302(a), 20.1103(a) (2004).

2.  The evidence received since the August 1997 denial is not 
new and material, and the claim is not reopened.  
38 U.S.C.A.§  7105 (West 2002); 38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

As regards the petition to reopen the claim for service 
connection for a left hip disability, the Board notes that 
the VCAA expressly provides that nothing therein shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108 (see 38 U.S.C. 
§ 5103A(f)).  However, duties to notify (including those 
imposed by the VCAA) and pre-VCAA duties to assist are 
nonetheless owed the veteran.  As explained below, the Board 
finds that such duties are met in the instant case.

In the January 2002 RO letter, the February and December 2002 
rating actions, the October 2002 RO letters, the December 
2002 SOC, the March 2003 RO letter, the October 2003 SSOC, 
and the July 2004 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the Board notes that the January and October 
2002 RO letters and the October 2003 SSOC variously informed 
the veteran of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave the VA enough information about such 
records so that it could request them from the person or 
agency that had them.  In addition, the latter documents 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing the VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
2002 RO letters specifically notified the veteran to furnish 
any evidence that he had obtained with respect to the claim 
on appeal.  Accordingly, the Board finds that the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 notice 
requirements have been met in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, no single document meeting 
all of the VCAA's notice requirements was provided prior to 
the February 2002 rating action on appeal.  In any event, the 
Board finds that any lack of full, pre-adjudication notice in 
this case does not prejudice the veteran in any way.  

As indicated above, the rating actions, several RO letters, 
the SOC, and the SSOC issued between 2002 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claim.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims in October 2003 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining extensive military, VA, and 
private inpatient, outpatient, and examination records from 
1996 to 2003.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  Thus, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen that claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995)
 
Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  

By rating action of August 1997, the RO denied service 
connection for a left hip disability on the grounds that a 
chronic, orthopedic disability of the left hip was not shown 
present in service, nor was any current left hip disability 
proximately due to or the result of the veteran's service-
connected left leg sciatica.  The evidence considered at that 
time included the service medical records and post-service VA 
examination and outpatient records.  The veteran was notified 
of that determination by letter of September 1997, but he did 
not appeal.  

Because the veteran did not initiate an appeal of the August 
1997 denial within one year of the notification of that 
rating action, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

With respect to attempts to reopen previously-denied claims 
after August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

In determining whether new and material evidence has been 
received, the VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly-received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial pertinent to 
this claim was the August 1997 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
final, unappealed August 1997 rating action includes 
duplicates of previously received service medical records, 
post-service military and VA outpatient records, and VA 
examination reports from 1996 to 2003.  

February 1996 military outpatient records show the veteran's 
complaints of left hip pain, and the initial assessment was 
mild sciatica versus left hip degenerative joint disease 
(DJD), but subsequent X-rays of the left hip ruled out DJD, 
and the radiologist's impression was essentially normal hip 
joints.  Although February 1997 VA X-rays showed questionable 
minimal left hip joint DJD, the outpatient examiner's 
assessment was left hip pain, questionable radiculopathy.  A 
June 1999 VA general medical examination noted the veteran's 
hip complaints, but there were no objective findings of any 
left hip disability.  September 2000 VA X-rays conducted for 
the purpose of determining whether the veteran had left hip 
DJD specifically ruled-out left hip arthritic change, 
malalignment, or fracture injury.  

A January 2002 VA outpatient examiner noted that left hip DJD 
had been specifically ruled out, and opined that the 
veteran's left hip pain was referred from his lower back; the 
assessment was low back pain, osteoarthritis with sciatica.  
The same VA examiner in October 2002 noted chronic back 
symptoms primarily present as sciatic pain in the left 
sacroiliac and left hip, noting also that hip X-rays were 
normal; the assessments were degeneration of lumbar or 
lumbosacral intervertebral disc, with back complaints 
primarily sciatic referred pain, and insufficient evidence to 
currently warrant a diagnosis of an acute or chronic hip 
condition.

Although the veteran complained of left hip tenderness on 
April 2003 VA examination, hip range of motion was normal.  
Straight left leg raising produced left lower back pain 
radiating down the posterior aspect of the left thigh and 
calf.  Current left hip X-rays to rule out DJD were 
unremarkable.  The examiner opined that the complete and 
normal left hip range of motion allowed no justification for 
a diagnosis of left hip bursitis.  

In August 2003, a VA orthopedic physician reviewed the 
veteran's claims file including his service medical records, 
wherein many complaints of left hip pain were considered to 
be a component of his left sciatica, and he was never given a 
firm, separate diagnosis of left hip bursitis.  April 2003 VA 
left hip X-rays were noted to be unremarkable, and there were 
no objective findings of left hip bursitis on that 
examination.  On that record, the physician concluded that 
the veteran had a long history of left sciatica with 
degenerative disc disease and mild spondylosis, but no 
independent left hip bursitis or sequelae of the sciatica.  

Other than the duplicate service records-which are not, by 
definition, "new"-the Board finds that the medical 
evidence added to the record since August 1997 is "new," in 
the sense that it was not previously before agency 
decisionmakers.  However, such evidence establishes that the 
veteran does not currently have a separate, independent 
orthopedic disability of the left hip.  As such, it does not 
constitute evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  As such, 
the additional medical evidence received is not "material" 
for purposes of reopening the claim.  

The Board also points out that the veteran's assertions as to 
the existence of the current claimed disability-and as to 
the relationship between such disability and service-
similarly provide no basis to reopen the claim.  The 
veteran's current assertions appear to merely those made in 
connection with the prior denial.  In any event, the Board 
points out that, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Therefore, where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

As new and material evidence has not been received, the 
previously denied claim for service connection for a left hip 
disability is not reopened, and the appeal must be denied.  
As the veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).
ORDER

As new and material evidence to reopen the claim for service 
connection for a left hip disability has not been received, 
the appeal is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


